Citation Nr: 1632062	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  04-01 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disability (posttraumatic stress disorder (PTSD) and lumbar spine disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from June 1991 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A September 2009 Board decision denied entitlement to service connection for hypertension.  The Veteran appealed the denial of service connection for hypertension to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 decision, the Court vacated and remanded that portion of the Board's decision which denied service connection for hypertension.

In July 2012, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ).  In a March 2013 rating decision, the AOJ granted service connection for PTSD.  In May 2013, the Veteran's representative argued that the Veteran's service-connected PTSD caused or aggravated the Veteran's hypertension.  As a result, the Board again remanded the claim to the AOJ in June 2013 for additional development.

In December 2013, the Board denied service connection for hypertension, to include as secondary to service-connected PTSD.  The Veteran appealed the decision to the Court.  In July 2014, the Court granted the Joint Motion for Remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties) and remanded the matter for compliance with its instructions in the JMR.

In October 2014, the Board remanded the case to the AOJ for additional development.  In July 2015, the Board denied service connection for hypertension, to include as secondary to service-connected PTSD.  The Veteran appealed the decision to the Court.  In May 2016, the Court granted the JMR to vacate and remand the matter to Board for compliance with its directives.


The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for hypertension.  He argues that this disability is secondary to a service-connected disability.  Because a medical opinion has not been obtained on the whether hypertension is secondary to the Veteran's low back disability, remand is necessary.  It is noted that the record shows an elevated blood pressure reading due to back pain in February 2015 and other elevated readings during episodes of back pain.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination by an appropriate examiner to ascertain the etiology of hypertension.  The claims file should be reviewed and noted in the report of examination.  The examiner should opine on whether it is as likely as not that hypertension is proximately (1) due to or (2) aggravated by service-connected lumbar spine disability.

Aggravation is defined as a permanent worsening of a disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should address the Veteran's theory that hypertension is caused or aggravated by his service-connected lumbar spine disability.

The examiner should address whether the elevated blood pressure readings during episodes of back pain constitute aggravation (i.e. as permanent worsening) of hypertension as contrasted with a temporary flare-up.  

A complete rationale for the medical opinion is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  After the above is complete, the AOJ should readjudicate the claim.  If the claim remains denied, the AOJ should issue to the Veteran and his representative a Supplemental Statement of the Case and the appeal should be returned to the Board for consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




